TEXAS DEPARTMENT OF PUBLIC SAFETY
                              5805 N LAMAR BLVD o BOX 4087 . AUSTIN, TEXAS 78773-0001
                                                       512t424-2000
                                                   www.dDS.texas. gov
                                                                                          RECEIVED
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                          7/15/2015
                                                                                     ABEL ACOSTA, CLERK
  STEVEN C. McCRAW                                                                                    COMIVISSION
      DIRECTOR                                                                                  A. CYNTHIA LEON, CHAIR
    DAVID G- BAKER                                                                                   MANNY FLORES
ROBERT J. BODISCH. SR.                                                                              FAITH JOHNSON
  DEPUTY DIRECTORS                                                                                  STEVEN P. MACH
                                                                                                    RANDY WATSON


                                                     June 30,2015




     The Texas Department of Public Safety Crime Laboratory system was informed by the Federal
     Bureau of Investigation in May 2015 of errors in the FBl-developed population database. This
     database has been used by the Texas DPS Crime Laboratory system as well as many other crime
     laboratories across the country for calculating match statistics in criminal investigations and other
     types of human identification applications since 1999.

     Upon notification, the forensic DNA community immediately began corrective action. During
     implementation of corrective measures, minor discrepancies were discovered in additional data used
     exclusively by the Texas Department of Public Safety. All of the errors have been corrected and the
     changes have empirically demonstrated minimal impact on the calculations used to determine the
     significance of an association. Further, the database corrections have no impact on the
     inclusion or exclusion of victims or defendants in any result.

     Ifrequested in writing, the Texas DPS Crime Laboratory System will recalculate and report
     statistics previously reported in individual cases.

     If you   have any questions, please contact your local crime laboratory.



v4*-,-4,+r,4a.
-   Brady W Mills
    Deputy Assistant Director
    Law Enforcement Support
    Crime Laboratory Service




                                               EQUAL OPPORTUNITY EMPLOYER
                                              COURTESY e SERVICE. PROTECTION